   Case 4:19-cr-00189-RSB-CLR Document 41 Filed 08/04/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

                                                         CIVIL ACTION NO.: 4:19-cr-189

        v.

 SHERMAN LATROY ROBINSON,

               Defendant.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's June 16, 2020, Report and Recommendation, (doc. 37), to which no party has filed

objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 37), as the

opinion of the Court. Therefore, the Court finds that defendant is COMPETENT to stand trial

pursuant to 18 U.S.C. § 4241.

       SO ORDERED, this 4th day of August, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
